Appeal by the defendant from a judgment of the County Court, Westchester County (Walker, J.), rendered September 15, 2004, convicting him of assault in the second degree, upon a jury verdict, and imposing sentence.
*782Ordered that the judgment is affirmed.
The defendant’s argument that the admission of certain hearsay testimony from the complainant’s wife and two police officers constituted improper bolstering is unpreserved for appellate review (see People v Wilson, 295 AD2d 545, 546 [2002]; People v Smalls, 293 AD2d 500, 501 [2002]). In any event, the admission of the testimony did not constitute impermissible bolstering as the testimony was admissible for relevant, nonhearsay purposes (see People v Smalls, supra; People v Farrell, 228 AD2d 693, 694 [1996]).
The defendant’s contentions raised in Points I and rV¡ and her contention in Point V that the prosecutor’s summation shifted the burden of proof, are without merit, and his remaining contentions are unpreserved for appellate review. Luciano, J.P, Rivera, Lifson and Covello, JJ., concur.